11TH COURT OF APPEALS
                                    EASTLAND, TEXAS
                                      JUDGMENT

In the matter of the Estate of                       * From the 42nd District
Willard O. Allen, deceased,                            Court of Coleman County,
                                                       Trial Court No. 4949.

No. 11-11-00131-CV                                   * May 9, 2013

                                                     * Opinion by McCall, J.
                                                       (Panel consists of: Wright, C.J.,
                                                       McCall, J., and Willson, J.)

      This court has inspected the record in this cause and concludes that there is no
error in the judgment below. Therefore, in accordance with this court=s opinion, the
judgment of the trial court is in all things affirmed. The costs incurred by reason of this
appeal are taxed against Willard Miles Allen.